          Case 6:19-cv-01194-MC                Document 13           Filed 08/28/20          Page 1 of 16




                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

MICHELLE S.,1

                  Plaintiff,                                                        Civ. No. 6:19-cv-01194-MC

         v.                                                                         OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Michelle S. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) under Title II of the Social Security Act. This Court has jurisdiction

under 42 U.S.C. § 405(g).

         Plaintiff alleges that the Administrative Law Judge (“ALJ”) erred by: (1) failing to credit

Plaintiff’s testimony, (2) failing to find that Plaintiff’s condition met or equaled a listing, and (3)

improperly crafting Plaintiff’s residual functional capacity (“RFC”). Pl.’s Br. 7–20, ECF No. 10.

Because there is not substantial evidence in the record to support the ALJ’s findings and errors

are not harmless, the Commissioner’s decision is REVERSED and REMANDED for calculation

and award of benefits.




1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case and any immediate family members of that party.


1 – OPINION AND ORDER
          Case 6:19-cv-01194-MC                Document 13           Filed 08/28/20         Page 2 of 16




                          PROCEDURAL AND FACTUAL BACKGROUND

         Plaintiff applied for DIB on August 21, 2015, alleging disability since May 1, 2010. Tr.

15, 199. Her claim was denied initially and upon reconsideration. Tr. 56–68, 71–84. Plaintiff

timely requested a hearing before an ALJ and appeared before the Honorable Mary Ann

Lunderman on June 18, 2018. Tr. 100–101, 15. Plaintiff’s alleged onset date of May 1, 2010 was

prior to the December 6, 2013 unfavorable adjudication of a previous application. Tr. 15. The

ALJ denied Plaintiff’s implied request to reopen the previous application and evaluated

Plaintiff’s claim using December 7, 2013, the day after the prior unfavorable adjudication, as the

alleged onset date. Id. ALJ Lunderman denied Plaintiff’s claim by a written decision dated July

30, 2018. Tr. 15–25. Plaintiff sought review from the Appeals Council and was denied on June 3,

2019, rendering the ALJ’s decision final. Tr. 1–3. Plaintiff now seeks judicial review of the

ALJ’s decision.

         Plaintiff was 43 years old at the time of her December 7, 2013 alleged onset date and 48

at the time of the hearing. See tr. 24, 33. She completed tenth grade in high school, has a GED,

and has worked as a teacher’s aide and fast food manager. Tr. 33, 23. Plaintiff alleges disability

due to chronic venous insufficiency2 and morbid obesity. See Pl.’s Br. 4–6.

                                          STANDARD OF REVIEW

         The reviewing court shall affirm the Commissioner’s decision if it is based on proper

legal standards and the legal findings are supported by substantial evidence in the record. See 42

U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).



2
  Chronic venous insufficiency “occurs when the valves in the leg veins are not working effectively, making it
difficult for blood to return to the heart from the legs.” Pl.’s Br. 4–5 (citing Chronic Venous Insufficiency (CVI),
CLEVELAND CLINIC (May 14, 2019), https://my.clevelandclinic.org/health/diseases/16872-chronic-venous-
insufficiency-cvi). Symptoms include “swelling in the lower legs and ankles [edema], especially after standing,
aching in the legs, and venous stasis ulcers, which are painful, open, weeping sores on the skin surface, are difficult
to heal, and can get infected and spread to surrounding tissues, a condition known as cellulitis.” Id.


2 – OPINION AND ORDER
        Case 6:19-cv-01194-MC          Document 13       Filed 08/28/20     Page 3 of 16




“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the

administrative record as a whole, weighing both the evidence that supports and detracts from the

ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing Martinez v.

Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably support either

affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for that of the

Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014)

(quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration uses a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s RFC, age, education, and work experience. 20

C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this burden, then the claimant is

considered disabled. Id.

I. Plaintiff’s Credibility

       An ALJ must consider a claimant’s symptom testimony, including statements regarding

pain and workplace limitations. See 20 CFR §§ 404.1529(a), 416.929(a). When there is objective




3 – OPINION AND ORDER
        Case 6:19-cv-01194-MC           Document 13        Filed 08/28/20     Page 4 of 16




medical evidence in the record of an underlying impairment that could reasonably be expected to

produce the pain or symptoms alleged and there is no affirmative evidence of malingering, the

ALJ must provide clear and convincing reasons for discrediting the claimant’s testimony.

Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v.

Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The ALJ is not “required to believe every allegation

of disabling pain, or else disability benefits would be available for the asking, a result plainly

contrary to 42 U.S.C. § 423(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

(quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). The ALJ “may consider a range of

factors in assessing credibility.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). These

factors can include “ordinary techniques of credibility evaluation,” id., as well as:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other treatment
       for the symptoms; (3) whether the claimant fails to follow, without adequate
       explanation, a prescribed course of treatment; and (4) whether the alleged
       symptoms are consistent with the medical evidence.

Lingenfelter, 504 F.3d at 1040. It is proper for the ALJ to consider the objective medical

evidence in making a credibility determination. 20 C.F.R. §§ 404.1529(c)(2); 416.929(c)(2).

However, an ALJ may not make a negative credibility finding “solely because” the claimant’s

symptom testimony “is not substantiated affirmatively by objective medical evidence.” Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). The Ninth Circuit has upheld negative

credibility findings, however, when the claimant’s statements at the hearing “do not comport

with objective evidence in her medical record.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d

1219, 1227 (9th Cir. 2009). “If the ALJ’s credibility finding is supported by substantial evidence

in the record,” this Court “may not engage in second-guessing,” Thomas v. Barnhart, 278 F.3d

947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s decision where the




4 – OPINION AND ORDER
        Case 6:19-cv-01194-MC          Document 13       Filed 08/28/20     Page 5 of 16




evidence is susceptible to more than one rational interpretation,” Andrews v. Shalala, 53 F.3d

1035, 1039–40 (9th Cir. 1995) (citation omitted).

       Here, the ALJ found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of these symptoms [were] not entirely consistent with the medical evidence and

other evidence in the record.” Tr. 21. Plaintiff suffers from the following severe impairments:

chronic venous insufficiency and morbid obesity. Tr. 18. She said she could not work due to the

constant swelling and pain in her feet. Tr. 38, 43. She stopped working when she and her

husband relocated and she could not find work in the new area. Tr. 35. When she was still

working, she had problems with her lower extremities. Tr. 38, 43. She has significant edema in

both legs, recurring weeping ulcers on both legs—which must be wrapped in specialized gauze

bandages called unna boots—and chronic cellulitis on both legs. Tr. 44, 796. She also has

recurrent deep vein thrombosis (“DVT”), and a deformity in her left foot. Tr. 38, 46, 794, 982.

       Plaintiff testified that she cannot stand for more than ten minutes and can only sit for one

hour or so before needing to move. Tr. 38–39. She sits in a recliner with pillows to elevate her

legs and relieve some of the swelling. Tr. 45–46. She uses a cane and still cannot walk far. Tr.

39. Doctors have recommended that she exercise so she tries to walk around the block by her

house, but she has difficulty and has not “made it all the way around.” Tr. 39, 45. The pain

makes it hard for her to sleep at night, so she has trouble staying awake during the day and

sometimes has to sleep all day. Tr. 40, 46. She struggles with housework, does basic chores more

slowly than she used to, and has to take frequent breaks to sit down and elevate her legs. Tr. 40,

45. She does laundry and takes care of two cats, but her husband does most of the cooking. Tr.

40–41. She attends weekly Narcotics Anonymous (“NA”) meetings. Tr. 40. She reads, plays

games on her phone, and sometimes takes her children to the beach, but “all [she] can do is sit up




5 – OPINION AND ORDER
        Case 6:19-cv-01194-MC           Document 13        Filed 08/28/20     Page 6 of 16




on the side and watch them play.” Tr. 40–41. She travels approximately an hour and a half for

medical appointments. Tr. 41–42.

       The ALJ summarized the relevant medical evidence as follows. See tr. 21–23. In

February 2015, an ultrasound of Plaintiff’s right leg showed DVT, collateralization showed

chronicity, and a right ankle brachial index showed mild peripheral artery disease in her legs. Tr.

21 (citing tr. 658, 654). Plaintiff was prescribed Coumadin and her swelling improved after six

months of treatment. Tr. 21 (citing 503). Physical examinations continued to reveal edema in

Plaintiff’s extremities, but her skin remained intact. Id. In August 2015, Plaintiff was alert, in no

acute distress, and did not report any current health problems or concerns. Tr. 21–22 (citing tr.

499–500). Plaintiff had “bilateral lower extremity swelling and edema” and was morbidly

obese.” Tr. 22 (citing tr. 501). In October 2015, Plaintiff reported problems wearing shoes due to

swelling and was “active ‘chasing after kids.’” Tr. 22 (citing tr. 732). The physician noted

swelling and painful range of motion and recommended a temporary brace and supportive shoe

“to accommodate [Plaintiff’s] active lifestyle.” Tr. 22 (citing tr. 733).

       In June 2016, an ultrasound revealed DVT in Plaintiff’s left leg. Tr. 22 (citing tr. 1229).

Her right leg was unremarkable and had improved. Tr. 22 (comparing tr. 658 with tr. 1244). She

reported that she had not taken Coumadin since January, and Coumadin was restarted. Tr. 22

(citing tr. 1229). By August 2016, the swelling and pain in Plaintiff’s left lower extremity

improved with Coumadin” and Plaintiff was “pleasant and in no acute distress. Id. Plaintiff was

observed limping due to the pain in her left leg, but her gait was otherwise unremarkable. Tr. 22

(citing tr. 795). The physician recommended that Plaintiff increase her activity. Tr. 22 (citing tr.

801). In December 2016, she sought treatment for foot pain, and an x-ray of the left foot revealed

“severe soft tissue swelling, consistent with inflammation along with a developing 9mm defect




6 – OPINION AND ORDER
         Case 6:19-cv-01194-MC          Document 13       Filed 08/28/20      Page 7 of 16




of the distal dorsal talus.” Tr. 22 (citing tr. 982). In November 2017, Plaintiff went to the

emergency room with chest pain. Id. Her cardiac workup was negative, her lower extremities

revealed chronic venous stasis changes, her gait was normal and steady, and she was diagnosed

with gastroesophageal disease. Tr. 22 (citing tr. 939, 942). The ALJ nevertheless concluded that

Plaintiff’s “statements about the intensity, persistence, and limiting effects of her symptoms

[were] inconsistent with the evidence of record” because “chronic venous insufficiency

responded well to consistent, regular, and compliant treatment” and she received conservative

treatment. Tr. 22–23. The ALJ further found that Plaintiff’s activities of daily living were “not

limited to the extent one would expect, given the complaints of disabling symptoms and

limitations.” Tr. 23.

       Plaintiff argues that the ALJ failed to acknowledge Plaintiff’s testimony describing: (1)

“constant pain in her feet at all times that limits her from standing for more than 10 minutes at a

time and requires elevation of the legs above the heart while taking breaks from standing;” (2)

“pain making it hard to sleep and causing fatigue and needing to sleep all days some days;” and

(3) “recurring ulcers on her legs that are open and weeping.” Pl.’s Br. 9. Plaintiff also argues that

the ALJ’s findings that Plaintiff received conservative treatment and her conditions improved

with treatment are not based on substantial evidence in the record. Id. at 9–11.

       Plaintiff’s statements regarding her leg elevation, fatigue, and ulcers are supported by

substantial evidence in the record. Medical professionals have described Plaintiff’s edema and

ulcers as chronic. See e.g. tr. 503–04, 524. On December 21, 2012, Plaintiff was treated for non-

healing weeping ulcers, and by January 7, 2013, these ulcers were still open and weeping. Tr.

610, 607. These ulcers eventually healed, and by April 11, 2013, they had not recurred. Tr. 599.

On October 4, 2014, Plaintiff experienced open ulcers “weeping serious fluid.” Tr. 546. By




7 – OPINION AND ORDER
        Case 6:19-cv-01194-MC          Document 13        Filed 08/28/20     Page 8 of 16




January 15, 2015, these weeping ulcers were healing, although Plaintiff was still in constant pain,

and by February 17, 2015, the ulcers had dried out and improved. Tr. 77, 524. On May 5, 2015,

Plaintiff had new ulcers opening up. Tr. 516. To help control the chronic edema, ulcers, and pain,

medical professionals have recommended that Plaintiff elevate her legs as much as possible. See

e.g. tr. 268, 271, 594, 600, 607, 622, 624, 625, 641, 646, 760, 1319. Additionally, medical

professionals have observed Plaintiff’s pain-induced insomnia. See e.g. tr. 521 (finding Plaintiff

with her head on her chest because she did not sleep well the night before), 594 (noting that

Plaintiff has trouble sleeping), 599 (finding that Plaintiff suffers from insomnia),767 (finding that

Plaintiff nodded off twice during the session and lost train of thought during conversation).

       Defendant argues that Plaintiff’s symptoms responded well to treatment. Def.’s Br. 3,

ECF No. 10. See also tr. 21–23. Evidence that treatment is effective and successfully relieves

symptoms is a clear and convincing reason for making an adverse credibility determination. See

Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (finding that the ALJ permissibly

inferred claimant’s pain was not as disabling as alleged when claimant reported not seeking

aggressive treatment and did not seek an alternative treatment plan after discontinuing an

effective medication due to mild side effects); see also Orteza v. Shalala, 50 F.3d 748, 750 (9th

Cir. 1995). The ALJ may not, however, cherry-pick inconsistencies with objective medical

evidence to conclude that the treatment is effective and the claimant is capable of working.

Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014) (citing Holohan v. Massanari, 246 F.3d

1195, 1205 (9th Cir. 2001) (“[c]ycles of improvement and debilitating symptoms are a common

occurrence, and in such circumstances it is error for an ALJ to pick out a few isolated instances

of improvement over a period of months or years and to treat them as a basis for concluding a

claimant is capable of working”).




8 – OPINION AND ORDER
        Case 6:19-cv-01194-MC          Document 13        Filed 08/28/20     Page 9 of 16




       Here, the ALJ found that Plaintiff’s symptoms were generally well-controlled by

“consistent, regular, and compliant treatment.” Tr. 22–23. The ALJ found that after Plaintiff

restarted Coumadin, her pain and swelling improved. Tr. 23 (citing tr. 794). However, this

example of Plaintiff’s condition improving with treatment is specific to Plaintiff’s DVT, not her

overarching severe chronic venous insufficiency. See tr. 794. While there were instances of

improvement, Plaintiff’s chronic venous insufficiency, edema, and pain persisted throughout the

record. See e.g. tr. 21, 270, 283, 284, 794, 797, 802–03. Similarly, Plaintiff’s ulcers eventually

stopped weeping and healed with treatment but are chronic and recurrent. See e.g. tr. 44, 503,

516, 521, 524. The record demonstrates that although medication resolved Plaintiff’s DVT and

facilitated periods of improvement, it was not effective at controlling all of Plaintiff’s symptoms

and conditions. Therefore, the ALJ erred in finding that Plaintiff’s conditions were well-

controlled by medication and treatment.

       The ALJ also implied that Plaintiff was not compliant with treatment because she

abruptly stopped taking Coumadin. Tr. 23. The Ninth Circuit has long held that “in assessing a

claimant’s credibility, the ALJ may properly rely on unexplained or inadequately explained

failure to seek treatment or to follow a prescribed course of treatment.” Molina, 674 F.3d at 1113

(quoting Tommasetti, 533 F.3d at 1039 (internal quotation marks omitted)). Coumadin, also

known as Warfarin, is often prescribed for limited periods of time. Tr. 1222. Physicians

determine the length of treatment by weighing the risk of side effects against the risk of DVT

because “[t]oo much [W]arfarin increases the risk of bleeding. Too little [W]arfarin continues to

allow the risk for blood clots.” Tr. 1222–23. Given the nature of this medication, the record does

not show that Plaintiff had an “unexplained or inadequately explained” failure to “follow a




9 – OPINION AND ORDER
        Case 6:19-cv-01194-MC          Document 13       Filed 08/28/20     Page 10 of 16




prescribed course of treatment.” See Molina, 674 F.3d at 1113 (quoting Tommasetti, 533 F.3d at

1039 (internal quotation marks omitted)).

       The ALJ also erred in finding that Plaintiff received conservative treatment regimen. See

tr. 23. The Ninth Circuit has found that using over-the-counter anti-inflammatory medications in

tandem with other non-medication methods to treat physical ailments constitutes conservative

treatment. See Tommasetti, 533 F.3d at 1040. Here, Plaintiff took Lasix (a diuretic water pill for

swelling which must be accompanied by Kayciel), Coumadin (a blood thinner for DVT),

Celebrex and Lyrica (for foot pain), and Desyrel (for difficulty sleeping). Tr. 741–42, 829–31. In

addition to medications, Plaintiff uses compression stockings and unna boots and elevates her

legs. See e.g. tr. 44, 168, 207, 599, 760, 831. The number of prescription medication, the serious

side-effects of Coumadin, and the various non-medication treatment methods demonstrate that

Plaintiff’s overall treatment is not conservative. Therefore, the ALJ erred in finding that

Plaintiff’s treatment was conservative.

       Even if Plaintiff received conservative treatment, the ALJ still would have erred because

while “a conservative course of treatment can undermine allegations of debilitating pain, such

fact is not a proper basis for rejecting the claimant’s credibility where the claimant had a good

reason for not seeking more aggressive treatment.” See Carmickle v. Comm’r, Soc. Sec. Admin.,

533 F.3d 1155, 1162 (9th Cir. 2008). While the ALJ failed to describe what a more aggressive

treatment regimen would look like, it is important to note that Plaintiff cannot take narcotic pain

medication. As a recovering addict who attends weekly NA meetings and has been clean for ten

years, Plaintiff has a good reason for not seeking a more aggressive treatment that would include

opioids. See tr. 40–41.




10 – OPINION AND ORDER
        Case 6:19-cv-01194-MC          Document 13        Filed 08/28/20      Page 11 of 16




       Plaintiff next argues that the ALJ erred in evaluating Plaintiff’s daily activities. Pl.’s Br.

13. A claimant’s daily activities may be grounds for an adverse credibility finding if she “is able

to spend a substantial part of [her] day engaged in pursuits involving the performance of physical

functions that are transferable to a work setting.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

2007) (quoting Fair, 885 F.2d at 603); see also Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

2005). “Even where those activities suggest some difficulty functioning, they may be grounds for

discrediting the claimant’s testimony to the extent that they contradict claims of a totally

debilitating impairment.” Molina, 674 F.3d at 1113 (citing Turner v. Comm’r of Sec. Sec., 613

F.3d 1217, 1225 (9th Cir. 2010)). Here, the ALJ found that Plaintiff cared for two cats,

performed household chores, read, played games on her phone, drove, attended weekly NA

meetings, took her children to the beach, and traveled an hour and a half for medical

appointments once every four months. Tr. 21, 23.

       Plaintiff argues that the ALJ failed to: (1) show that Plaintiff’s activities were

inconsistent with any specific symptom testimony; (2) show that Plaintiff’s activities require her

to stand or sit for two hours; and (3) acknowledge Plaintiff’s frequent need to elevate her legs

and occasional need to sleep all day due to nightly foot and leg pain. Pl.’s Br. 13–14. One

provider described Plaintiff’s lifestyle as “active” because Plaintiff reported “chasing after kids,”

but these children were 8 and 13 years old. See tr. 732–33. Plaintiff testified that she sat on the

beach while she watched her children play. Tr. 40–41. Another provider noted that Plaintiff

exercises three times a week by walking. Tr. 238, 240, 787, 814. Plaintiff’s walks are necessary

for compliance with doctor-recommended treatment and do not contradict her testimony.

Plaintiff testified that she tries to walk but cannot walk all the way around her block, even with a

cane. Tr. 39, 733, 796. These minimal activities do not contradict Plaintiff’s allegation of




11 – OPINION AND ORDER
        Case 6:19-cv-01194-MC              Document 13    Filed 08/28/20     Page 12 of 16




disability. See Orn, 495 F.3d at 639. Additionally, Plaintiff’s activities do not demonstrate that

she can stand or sit for two hours. The ALJ failed to acknowledge Plaintiffs’ reported need to

take frequent breaks to elevate her legs when doing activities and occasionally sleep all day due

to pain-induced insomnia. Finally, the ALJ did not find that Plaintiff spent a “substantial part” of

her day “engaged in activities inconsistent with disabling limitations.” See Orn, 495 F.3d at 639

(quoting Fair, 885 F.2d at 603). The ALJ erred in finding that Plaintiff’s daily activities

contradict claims of total debilitation.

       The ALJ’s finding regarding the Plaintiff’s credibility is not supported and is contradicted

by substantial evidence in the record.

II. Listing 4.11

       Plaintiff next argues that the ALJ erred in finding that her chronic venous insufficiency

did not meet or equal listing 4.11 because the ALJ failed to acknowledge her obstructions or

recurrent ulcers. Pl.’s Br. 19. In order to meet a listing, a claimant’s impairments must satisfy all

the components of the listing. Kennedy v. Colvin, 738 F.3d 1172, 1174 (9th Cir. 2013). Plaintiff’s

DVTs were accompanied by venous obstructions or occlusions. Tr. 794, 1244. Further, the

ongoing edema in Plaintiff’s legs establishes venous incompetency. Tr. 23. This Court does not,

however, find that Plaintiff’s ulcers meet the statutory criteria. There is no evidence that

Plaintiff’s ulcers appeared three times within a twelve-month period or that they persisted for a

consecutive period of at least twelve months. Compare 20 C.F.R. pt. 404, Subpt. P, App. 1,

4.00(A)(3)(b)–(c) with tr. 503, 516, 521, 524. Because Plaintiff’s condition does not meet the

listing, the ALJ did not err in finding that Plaintiff was not presumptively disabled.

III. RFC




12 – OPINION AND ORDER
          Case 6:19-cv-01194-MC          Document 13       Filed 08/28/20     Page 13 of 16




          Finally, Plaintiff argues that the ALJ failed to account for her obesity and testimony

regarding her fatigue and her need to elevate her legs. Pl.’s Br. 20. In formulating an RFC, the

ALJ must consider all medically determinable impairments, including those that are not

“severe,” and evaluate “all of the relevant medical and other evidence,” including the claimant’s

testimony. Id.; SSR 96-8p, 1996 WL 374184. The ALJ is responsible for resolving conflicts in

the medical testimony and translating the claimant’s impairments into concrete functional

limitations. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Only limitations

supported by substantial evidence must be incorporated into the RFC and, by extension, the

dispositive hypothetical question posed to the vocational expert. Osenbrock v. Apfel, 240 F.3d

1157, 1163–65 (9th Cir. 2001). Here, the ALJ found that Plaintiff had the RFC to perform light

work with certain exceptions such as limiting standing and walking to no more than two hours.

Tr. 20.

          Plaintiff argues that the ALJ failed to consider Plaintiff’s obesity or chronic venous

insufficiency and how these impairments affect her ability to walk and stand. Pl.’s Br. 17; see

also id. at 20. Although the ALJ found that Plaintiff’s morbid obesity was a severe impairment,

the ALJ only mentioned that Plaintiff “presents as morbid[ly] obese with ongoing edema” but

remains functional Tr. 18, 23. An ALJ is required to explain the reasoning behind a conclusion

regarding limitations due to obesity. SSR 02-1, at *7. The ALJ did not do so here. Further, “[t]he

combined effects of obesity with other impairments may be greater than might be expected

without obesity. For example, someone with obesity and arthritis affecting a weight-bearing joint

may have more pain and limitation than might be expected from the arthritis alone.” Id. at *6.

The ALJ erred in failing to address Plaintiff’s obesity.




13 – OPINION AND ORDER
        Case 6:19-cv-01194-MC         Document 13        Filed 08/28/20     Page 14 of 16




       The ALJ also failed to acknowledge Plaintiff’s fatigue and need to elevate her legs. See

Pl.’s Br. 20. Several providers observed Plaintiff nodding off during examinations and Plaintiff

takes medications for insomnia. Tr. 36, 767, 521, 504. This constitutes substantial evidence that

Plaintiff’s pain-induced insomnia causes her to sleep during the day. The record also includes

substantial evidence that Plaintiff must elevate her legs above her heart as much as possible. See

e.g. tr. 77, 268, 271, 560, 594, 599, 600, 605, 607, 610, 622, 624, 625, 641, 646, 760, 1294,

1319. Plaintiff’s symptom testimony, when credited as true, also shows that she takes frequent

breaks to elevate her legs when doing housework and elevates her legs every time she sits down.

See tr. 40, 45. The vocational expert testified that a person who needs to elevate their legs above

their heart during the workday or misses two workdays per month due to insomnia would be

unemployable. Tr. 53–54. The ALJ erred in formulating the RFC.

IV. The Credit-as-True Doctrine

       Because the ALJ erred, the question is whether to remand for further administrative

proceedings or an award of benefits. “Generally, when a court of appeals reverses an

administrative determination, the proper course, except in rare circumstances, is to remand to the

agency for additional investigation or explanation.” Bernecke v. Barnhart, 379 F.3d 587, 595

(9th Cir. 2004) (internal quotation marks and citations omitted). Under the “credit-as-true”

doctrine, however, remand for calculation of benefits is appropriate when:

       (1) the record has been fully developed and further administrative proceedings
       would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient
       reasons for rejecting evidence, whether claimant testimony or medical opinion; and
       (3) if the improperly discredited evidence were credited as true, the ALJ would be
       required to find the claimant disabled on remand.

       Garrison, 759 at 1020. If “the record raises crucial questions as to the extent of [a

claimant’s] impairment given inconsistences between his testimony and the medical evidence,”

the issues should be resolved in further proceedings. Treichler v. Comm’r of Soc. Sec. Admin.,


14 – OPINION AND ORDER
        Case 6:19-cv-01194-MC          Document 13       Filed 08/28/20      Page 15 of 16




775 F.3d 1090, 1105 (9th Cir. 2014). Because “[t]he touchstone for an award of benefits is the

existence of a disability” rather than an ALJ’s error, the court must assess whether outstanding

issues remain before considering whether to credit erroneously rejected evidence as a matter of

law. Brown-Hunter, 806 F.3d at 495 (citations omitted). Even if all the requirements are met, the

court may nevertheless remand “when the record as a whole creates serious doubt as to whether

the claimant is, in fact, disabled” within the meaning of the Act, such as when there are

inconsistencies between testimony and the medical record, or if “the government has pointed to

evidence in the record that the ALJ overlooked” and explained how that evidence belies

disability. Dominguez v. Colvin, 808 F.3d 403, 407–08 (9th Cir. 2015) (quoting Burrell v.

Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014)) (internal brackets and quotation marks omitted).

       Here, Plaintiff meets all three requirements. The record is fully developed, and there are

no ambiguities that necessitate further administrative proceedings. The ALJ failed to provide

legally sufficient reasons for rejecting evidence, as described above. Finally when credited as

true, Plaintiff’s testimony, the medical evidence, and the vocational expert’s testimony establish

that Plaintiff is disabled under the Act. The vocational expert testified that a person who needs to

elevate their legs above their heart during the workday or misses two workdays per month due to

insomnia would be unemployable. Tr. 53–54. Plaintiff’s testimony, confirmed by her medical

providers, indicates a need to elevate her legs frequently, pain-induced insomnia, and an

occasional need to sleep during the day, Plaintiff is disabled under the Act. See tr. 36, 77, 268,

271, 504, 521, 560, 594, 599, 600, 605, 607, 610, 622, 624, 625, 641, 646, 760, 767, 1294, 1319.

Because a consideration of the record as a whole convinces the Court that Plaintiff is disabled,

the Court sees no purpose for further proceedings.

                                         CONCLUSION




15 – OPINION AND ORDER
       Case 6:19-cv-01194-MC         Document 13       Filed 08/28/20      Page 16 of 16




       For these reasons, the Commissioner’s final decision is REVERSED and REMANDED

for calculation and award of benefits in accordance with this Opinion and Order. Final

judgement shall be entered accordingly.

IT IS SO ORDERED.



       DATED this 28th day of August, 2020.


                                            s/ Michael J. McShane
                                            Michael J. McShane
                                            United States District Judge




16 – OPINION AND ORDER
